Citation Nr: 0706136	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 through 
May 1947.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In February 2007, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  Additionally, the 
Board notes that any evidence received subsequent to the Form 
9 and certification of the appeal to the Board, is 
duplicative, cumulative and as such, not pertinent to 
question of whether veteran developed a heart murmur as a 
result of service.


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
current heart condition, diagnosed several years after 
service, to service.


CONCLUSION OF LAW

A heart condition was not incurred in, or related to service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran concerning these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
the final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in September 2004, (prior to the August 2005 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board notes that despite the RO's numerous attempts to 
obtain the veteran's service medical records, those records 
are unavailable for review.  When service medical records are 
lost or missing, the VA has a heightened obligation to 
satisfy the duty to assist.  In this case, the veteran's 
records appear to have been destroyed in the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
July 1973.  Under such circumstances, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  The Board informed the 
veteran of its difficulty in locating the service medical 
records and essentially told the veteran to submit any 
service medical records in his possession by letter dated 
September 2004. 

The Board further notes that the veteran's VA treatment 
records have been obtained.  The veteran was also provided 
with a VA examination of the heart.  Additionally, the 
veteran submitted statements regarding his condition.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.




Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
cardiovascular disease or disability becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease or disability 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  


History and Analysis

The veteran contends that he either had a heart murmur prior 
to induction into service or developed a heart murmur during 
service.

As discussed above, the veteran's service medical records are 
unavailable for review.  

Additionally, in his statements submitted in support of his 
claim, the veteran reported being treated at Massachusetts 
General Hospital 10 years earlier, and receiving a diagnosis 
of a heart murmur.  Unfortunately, these records which were 
requested by the RO, are also unobtainable.

VA treatment records dated July 1999 through October 2004 
reveal treatment for various diagnoses, including; 
hypertension, hyperlipidemia, and diabetes mellitus.  The 
records also indicated a diagnosis of a pansystolic heart 
murmur at the mitral region.  A July 1999 report indicated a 
normal sinus rhythm and no heart murmurs were heard.  An 
August 2000 report revealed a pansystolic murmur heard best 
at the mitral region.  Subsequent reports also indicate a 
pansystolic murmur.  

The veteran was afforded a VA examination of the heart.  The 
veteran reported seeking treatment at Massachusetts General 
Hospital approximately seven to eight years before and was 
told he had a heart murmur at that time.  The veteran further 
stated that a heart murmur was again diagnosed at a VA 
medical center.  The veteran also related that upon 
discharge, he was held over for several days for medical 
reasons unknown to him.  The examiner noted no history of 
myocardial infarction, cerebrovascular accident, or heart 
surgery.  The veteran denied exertional chest pain, 
paroxysmal nocturnal dyspnea or orthopnea.  There were no 
palpitations or syncope and no edema or claudication.  The 
examiner noted that the veteran had hypertension which had 
been treated for the past 10 years, as well as a history of 
hyperlipidemia.  The examiner indicated that the veteran sees 
his primary care physician once a year and had no progression 
of weakness or fatigue.  Examination of the heart indicated 
the cardio apex appeared to be two centimeters to the left of 
the midclavicular line.  The rhythm was regular.  There was a 
widely heard grade III-IV/VI systolic murmur which was 
transmitted to the carotids.  No diastolic murmurs were 
heard.  The examiner noted diagnoses of a heart murmur, 
probable mild to moderate aortic stenosis, METs estimated at 
5-7, hypertension, diabetes mellitus, and hyperlipidemia.

The veteran submitted statements regarding his claim in which 
he noted that his first diagnosis of a heart murmur was 
approximately ten years ago at Massachusetts General 
Hospital.  He also stated that prior to his discharge from 
service, he was held over for approximately four days for 
medical re-evaluation, but never told why he was re-examined.  
Additionally, he reported a family history of heart problems 
including, that his brother was rejected by the Marines 
because of a heart murmur.  The veteran attributed his 
current diagnosis of a heart murmur to the reason he was re-
evaluated upon discharge.  He also asserted that he had the 
heart murmur prior to service.  However, as a lay person, the 
veteran lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran was diagnosed with a heart condition several 
years following his service discharge.  Thus, presumptive 
service connection is not warranted.  Furthermore, the 
veteran has not submitted any competent medical evidence 
linking a current heart disorder to service.  Accordingly, 
service connection for a heart condition is not warranted, as 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claims that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a heart condition is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


